Title: To Alexander Hamilton from James Wilkinson, 25 April 1799
From: Wilkinson, James
To: Hamilton, Alexander



Head Quarters Loftus’ Heights [Mississippi Territory]25th. April 1799.
Sir

A confidential opportunity having offered to New Orleans, I avail myself of it, to give you the following extract from a Letter just recd. from Governor Gayoso & dated the 15th Inst.
“Your instructions to Captn Shaum Burgh, are not only according to the strictest discipline, but they show your Genls. evident disposition, to cultivate the best understanding between our Nations.
“The party arrived yesterday within a League of this Capital, from whence Capt Shaum Burgh acquainted me with it, & we agreed that the Day ensuing at ten oClock in the Morning, the Troops should pass through this Town, to the place appointed for their Encampment which was executed.
“The movement was performed in the most military manner & seemed rather calculated to give a publick testimony of the cordiality & sincere Friend ship between our Nations, than with any other object. I assure you no attention shall be wanting to compleat this operation.”
The remainder of the Letter, with several of a similar cast, I will reserve to make a smile, when I have the Honor to see you.
You have under cover a duplicate of my last; which I hazard by Sea, under the necessary precautions for its safety again in proper Hands.
Should Gayoso furnish the Guaranty I have asked, I hope for the pleasure of presenting myself to you on the 20th. June.
And have the Honor to be most respectfully   Sir Your Obedt Servant
Ja Wilkinson
Majr. General Hamilton


N. B. This Moment I learn by Letter from Mobile dated the 3rd. Inst: that a party of Creeks had called on the Commissioner of limits at that place, & at first were insolent, but on finding they were treated with contempt, they changed their tone, & it is presumed no difficulty will be opposed to the progress of the Commissioner. The line crosses the Mobile River twenty one Miles above the Town of the same Name.
J W
